Title: Tuesday 8th of August 1780
From: Adams, John Quincy
To: 


       This morning Mr. Dumas came and we went with him about the town. The description is in the same book and I will take it down also.
       
        
         
          The Hague is justly esteemed one of the finest Towns in Europe. Those who have either seen, or occassionaly wrote of it, seem at a Loss for Words to express thier Admiration. An ingenious Gentleman, Fellow of the Royal Society, speaking of this Place when it was nothing to what it is now, expresses himself thus: “And now let us enter the Hague, the delicatest Borough in the world, as all those who have seen any thing abroad willingly confess: A place, which for the Breadth of the Streets, the Nobleness of its Buildings, the Beauty of its Canals, the pleasant Shade of its Trees, and the Civility of its Inhabitants, may justly claim The Title of the most pleasant seat in the world, and make all Men envy the Happiness of those that live in it.”
          This beautiful place lies in the Centre of a great number of fine cities and Villages, with which it has an easy communication by Canals, on the Sides of which a thousand agreable Objects perpetually rise up, that make the journies on them seem too short. For wherever the Passenger turns his Eyes, he sees either beautiful Country-Houses magnificent Gardens, fine Meadows, or charming villages.
          The Hague stands on a dry Soil, somewhat higher than the rest of the Country, But that Elevation is not so considerable as to occasion any sensible Change in the Course of the Waters or Inconvenience to the Passage-Boats, which sail to and from the Hague with equal Facility.
          The Inhabitants breath a better Air than those of the other Cities and have more agreable Scenes without the Town for Health and Recreation. On the South is a large Extent of fine Meadows, and the City of Delft; on the East is the principal canal; on the North a pleasant wood; and on The West the Walk to Scheveling Scheveningen and the Sea. And indeed, go which way one will, one always finds delightful Paths, or Walks paved with Bricks, and Shaded with Several Rows of Trees; so that the Neighbourhood of the Hague exhibits, on all Sides of it, whatever can form a fine Landscape.
          The Hague may be reckoned the Capital of the Seven Provinces; tho’ indeed it is called only a Village, because it is not walled, and sends no Deputies to the States. It is however a better Town than many Cities, which enjoy that Priviledge; and for Extent, Number of People, and opulence, may be rank’d amongst the best Cities of Europe of the second-Class. It requires almost two Hours to walk round it; and contains above 5000 Houses, inhabited by 40 or 50,000 Souls.
          It is surrounded by a beautiful Canal, over which there are several fine Draw-bridges; but those Bridges are never drawn up, so that one may enter the Hague at all Hours. This Canal is border’d on one Side, and in some places on both by a walk of lofty and shady Trees.
         
        
       
       We went to see several Other Things but I will give a detail of them when I come back here as I expect to or if I dont I shall take a nother opportunity. We went also to see the village of Scheveling which is also in the same book but there is nothing remarkable at it and therefore I will not write a description of it. We dined at our Lodgings which is at The Hotel du Maréchal de Turenne. Mr. Dumas dined with us. After dinner we went to Delft and saw several of the curiosities which I have already described of that Place. We also saw a gentleman there who is the Gazeteer of Delft and a great Friend to the Americans. We came back got back at about nine o clock. We supp’d at Mr. Dumas’s house and at about eleven o clock we got home to our lodgings.
      